                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 2/21/2020
 ------------------------------------------------------------- X
                                                               :
 ARK99 DOE,                                                    :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :             1:20-cv-1461-GHW
                              -v-                              :
                                                               :                  ORDER
 NATIONAL BOY SCOUTS OF AMERICA :
 FOUNDATION a/k/a THE BOY SCOUTS :
 OF AMERICA; GREATER NEW YORK                                  :
 COUNCILS, BOY SCOUTS OF AMERICA; :
 ST. PIUS V; and DOES 1-5 whose identities                     :
 are unknown to Plaintiff,                                     :
                                                               :
                                            Defendant. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:


         This action was removed from the Supreme Court of the State of New York, County of

New York, on February 19, 2020. Dkt. No. 1. Pursuant to Fed. R. Civ. P. 81(c)(3), if any party

wishes to demand a jury trial in this matter, the demand must be served and filed within the time

frame set forth in Fed. R. Civ. P. 38(b). Plaintiff’ counsel is directed to promptly file a notice of

appearance in this case. Defendant is directed to serve a copy of this order on Plaintiffs, and to

retain proof of service.


         SO ORDERED.

Dated: February 21, 2020
New York, New York                                                 __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
